 

      Name of Subscriber    Agreement No.

 
CONFIDENTIAL SUBSCRIPTION AGREEMENT


SKINNY NUTRITIONAL CORP.


Private Sale of Securities


Up to $2,000,000 of Shares of Common Stock
 
Consisting of up to 66,666,667 Shares of Common Stock
 

--------------------------------------------------------------------------------



THIS SUBSCRIPTION AGREEMENT CONTAINS MATERIAL NONPUBLIC INFORMATION CONCERNING
SKINNY NUTRITIONAL CORP. AND IS PREPARED SOLELY FOR THE USE OF THE OFFEREE NAMED
ABOVE.  ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER THAN IN CONNECTION
WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OFFERED HEREBY MAY
SUBJECT THE USER TO CRIMINAL AND CIVIL LIABILITY.


THE SECURITIES OFFERED HEREBY ARE HIGHLY SPECULATIVE AND INVOLVE A HIGH DEGREE
OF RISK AND IMMEDIATE DILUTION AND MAY BE PURCHASED ONLY BY PERSONS WHO QUALIFY
AS “ACCREDITED INVESTORS” UNDER RULE 501 (a) OF REGULATION D UNDER THE
SECURITIES ACT.


THIS DOCUMENT HAS NOT BEEN FILED WITH OR REVIEWED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER COMMISSION OR REGULATORY
AUTHORITY, AND HAS NOT BEEN FILED WITH OR REVIEWED BY THE ATTORNEY GENERAL OF
ANY STATES NOR HAS ANY SUCH COMMISSION, AUTHORITY OR ATTORNEY GENERAL DETERMINED
WHETHER IT IS ACCURATE OR COMPLETE OR PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
SKINNY NUTRITIONAL CORP.
3 Bala Plaza East, Suite 101
Bala Cynwyd, Pennsylvania 19004
Tel. (610) 784-2000



March 21, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SUBSCRIPTION AGREEMENT


INSTRUCTIONS:


Items to be delivered by all Investors:


a.           One (1) completed and executed Subscription Agreement, including
the Investor Questionnaire.


b.           Payment in the amount of subscription, by wire transfer of funds or
check. All checks should be made payable to “Skinny Nutritional Corp.” in the
total amount of the Securities subscribed for.


c.           Wired funds should be made according to directions from the
Company.


THE SUBSCRIBER IS RESPONSIBLE FOR ALL WIRE TRANSFER FEES IMPOSED BY THE
SUBSCRIBER’S BANK. 
 
ALL DOCUMENTS SHOULD BE RETURNED TO:


Skinny Nutritional Corp.
3 Bala Plaza East, Suite 101
Bala Cynwyd, Pennsylvania 19004
Tel. (610) 784-2000


 In the event you decide not to participate in this offering please return this
Confidential Subscription Agreement to the address set forth above.
 
THE FOLLOWING EXHIBITS ARE ANNEXED TO
AND FORM PART OF THIS SUBSCRIPTION AGREEMENT:
 
EXHIBIT A: INVESTOR QUESTIONNAIRE


 
2

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AGREEMENT


The undersigned (the “Subscriber” or the “Purchaser”) hereby subscribes to
purchase from Skinny Nutritional Corp., a Nevada corporation (the “Company”),
shares of the Company’s common stock, par value $.001 per share (the “Common
Shares” or the “Securities”), on the terms as described herein. The Company is
offering hereby (the “Offering”) a total of $2,000,000 of its Common Shares on a
“best efforts” basis, consisting of 66,666,667 Common Shares.


Article I
SALE OF SECURITIES


1.1           Sale of Securities; Offering Period


(a)           Subject to the terms and conditions hereof and on the basis of the
representations and warranties hereinafter set forth, the Company hereby agrees
to issue and sell to the Subscriber and the Subscriber agrees to purchase from
the Company, upon Closing, the Securities as described herein for the Purchase
Price as set forth on the signature page of this Subscription Agreement executed
by the Subscriber. The number of Securities purchased hereunder by a Subscriber
shall be as specified on the signature page of this Subscription Agreement
executed by the Subscriber. The Company may reject any subscription in whole or
in part. The Company is selling the Common Shares in this Offering at a purchase
price of $0.03 per Common Share (the “Purchase Price”) for a minimum
subscription amount of $20,000 (666,667 Common Shares), unless waived by the
Company. The Company is offering the Securities on a “best efforts” basis as the
total Offering amount. The Offering consists of a total of 66,666,667 Common
Shares. This Offering is only being made to “accredited investors” (as defined
in Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”))
in reliance upon an exemption from registration under Section 4(2) of the
Securities Act and/or Regulation D promulgated thereunder, and on similar
exemptions under applicable state laws. The Securities may be purchased, in part
or their entirety, by officers and directors of the Company or representatives
of the Selling Agent (as defined below).


(b)           The Securities are being offered during the offering period
commencing on the date set forth on the cover page of this Subscription
Agreement and terminating on the earlier of (a) 5:00 p.m. (New York time) on May
31, 2011, unless extended by the Company for an additional period expiring no
later than July 31, 2011 or (b) the date on which all the Securities authorized
for sale have been sold (the “Offering Period”). The Company reserves the right
to terminate or close the offering at any time.


(c)           In the sole discretion of the Company, the Company may elect to
increase the total number of increase the maximum number of Common Shares being
offered from $2,000,000 of Shares up to a maximum of $2,500,000 of Common
Shares. In the event the Company elects to exercise this oversubscription right,
the Company would issue an additional 16,666,667 Common Shares.
 
1.2           High Risk Investment. This investment is speculative and should
only be made by investors who can afford the risk of loss of their entire
investment. The proceeds from the sale of the Securities will be used to fund
short term capital needs to enable the Company to maintain operations until
additional funding is received. The Company may sell additional securities after
the completion of this transaction to further fund its operations. Unless the
Company is successful in completing these additional funding transactions, or is
able to generate sufficient revenue from operations, the Company may be forced
to significantly curtail its operations and the Subscribers will lose their
entire investment.


1.3           Selling Agents; Certain Expenses. The Company intends to engage
registered broker-dealers to serve as selling agents (the “Selling Agents”), for
the sale of the Securities and pay commissions and other compensation to the
Selling Agents who procure purchasers of the Securities.  We will pay
commissions of up to 10% of the gross proceeds from the sale of the Securities
in this Offering to subscribers procured by such Selling Agents and may pay
other compensation to and the expenses of the Selling Agents who procure
purchasers of the Securities. We will also issue to the Selling Agent such
number of restricted shares of Common Stock of the Company as equals 5.0% of the
number of Common Shares (the “Agent Shares”) actually sold in the Offering to
Subscribers procured by the Selling Agents. The Company may agree to indemnify
the Selling Agents against certain liabilities, including liabilities under the
Securities Act of 1933, and liabilities arising from breaches of representations
and warranties contained in the agreement, or to contribute to payments that it
may be required to make in respect of such liabilities.


 
3

--------------------------------------------------------------------------------

 
 
Summary of Offering


Offering Summary:
The Company is offering a total of $2,000,000 of its Common Shares, consisting
of 66,666,667 Common Shares, on a “best efforts” basis as to the entire
Offering. In its sole discretion, the Company may elect to increase the maximum
number of Common Shares being offered by an additional $500,000 of Common
Shares, or 16,666,667 Common Shares.

 
Offering Period:
The Securities are being offered during the Offering Period commencing on the
date set forth on the cover page of this Subscription Agreement and terminating
on the earlier of (a) 5:00 p.m. (New York time) on May 31, 2011, unless extended
by the Company for an additional period expiring no later than July 31, 2011 or
(b) the date on which all the Securities authorized for sale have been sold. The
Company reserves the right to terminate or close the offering at any time.

 
Purchase Price:
The Common Shares are being offered for a Purchase Price of $0.03 per Common
Share.

 
Minimum Subscription:
The minimum subscription amount for the Securities is $20,000, although the
Company may accept subscriptions in lesser amounts in their sole discretion.

 
No Escrow or
 

Offering Minimum:
The Company has not established an escrow account for the deposit of funds in
this Offering. Each Subscriber acknowledges and agrees that all subscription
amounts will be deposited in an account established by the Company, and that
there is no minimum Offering amount necessary to conduct a closing for the funds
to be released to the Company. Accordingly, funds may be released to the Company
and closings held, from time to time, as determined by the Company at any time
during the Offering Period.

 
Piggyback
Registration Rights:
Subscribers shall be entitled to the piggyback registration rights applicable to
the Common Shares, as described in Section 5.1 of this Agreement.



Subscription Procedure:
In order to subscribe for the Securities, each prospective subscriber must
complete, execute and deliver to the Company a signature page evidencing such
prospective subscriber’s execution of this Subscription Agreement along with a
completed confidential Purchaser Questionnaire.



Use of Proceeds:
The Company will use the proceeds for working capital and general corporate
purposes.  See also “Use of Proceeds” below.



 
4

--------------------------------------------------------------------------------

 
 
Restrictions on
 

Transferability:
The Common Shares have not been registered under the Securities Act or under the
securities laws of the United States or of any state or other jurisdiction. As a
result, the Securities may not be transferred without registration under the
Securities Act, or, if applicable, the securities laws of any state or other
jurisdiction, unless in the opinion of counsel to the Company, such registration
is not then required because of the availability of an exemption from
registration.

 
Investment:
An investment in the Company is highly speculative, and each investor bears the
risk of losing his, her or its entire investment. All Purchasers must complete
and execute a Subscription Agreement and a confidential Purchaser Questionnaire.
Purchasers must set forth representations in such documents that he, she or it
is purchasing the Securities for investment purposes only and without a view
toward distribution. The Securities are suitable investments only for
sophisticated investors for whom an investment in the Securities does not
constitute a complete investment program and who fully understand, are willing
to assume, and who have the financial resources necessary to withstand, the
risks involved in investing in the Securities and who can bear the potential
loss of their entire investment. The Securities are being offered and sold only
to persons who qualify as “accredited investors,” as defined under Regulation D
of the Securities Act

 
           1.4           No Escrow and No Minimum Offering Amount; Multiple
Closings.


Each Subscriber acknowledges and agrees that all subscription amounts will be
deposited in an account maintained by the Company, that there is no escrow of
funds and that there is no minimum Offering amount necessary for the funds to be
released to the Company.  Accordingly, funds may be released to the Company and
closings held, from time to time, as determined by the Company at any time
during the Offering Period. During the Offering Period, subscription funds will
be placed into the Company’s account and closings will be held from time to time
up to the sale of the maximum amount of Common Shares described in this
Subscription Agreement or the expiration of the Offering Period. At each closing
of the transactions contemplated herein (the “Closing”), the Subscribers shall
purchase, severally and not jointly, and the Company shall issue and sell, to
the Subscribers the amount of Common Shares as indicated on the signature page
of each Subscriber’s subscription agreement, up to the total Offering
amount.  The Common Shares may be purchased, in part or their entirety, by
officers and directors of the Company or representatives of the Selling Agents.
Each Closing shall occur on the date determined by the Company at such times
and/or locations as the Company may set. A final Closing shall be held either on
the date of which this Offering is fully subscribed or the last date during the
Offering Period on which the Company accepts a subscription, whichever is
latest.


1.5           Closing Matters. At each Closing the following actions shall be
taken:


(a)           each Subscriber shall deliver its Purchase Price in immediately
available United States funds to the account established for the Offering;


(b)           the Company shall cause its stock transfer agent to deliver
certificates representing the Common Shares subscribed for to each Subscriber;
and


(c)           each of the Company and the Subscriber shall deliver to the other
signed copies of this Agreement and the Subscriber shall deliver to the Company
a completed and executed Purchaser Questionnaire.


 
5

--------------------------------------------------------------------------------

 
 
1.6           Use of Proceeds.  The Company intends to use the proceeds derived
from this Offering to satisfy its working capital requirements and general
corporate purposes. Management reserves the right to utilize the net proceeds of
the Offering in a manner in the best interests of the Company. Accordingly,
management will have broad discretion in the application of the proceeds of the
Offering. The amount of the net proceeds that will be invested in particular
areas of the Company’s business will depend upon future economic conditions and
business opportunities. To the extent that the Company continues to incur losses
from operations, such losses will be funded from its general funds, including
the net proceeds of this Offering. As reported in its Quarterly Report on Form
10-Q for the quarter ended September 30, 2010, filed on November 15, 2010, the
Company had, as of such date, accounts payable of $2,721,541.  Payment of these,
and comparable obligations, may be made from the proceeds of this Offering.


1.7           Recent Events.


(a)           On March 11, 2011, at the Company’s Special Meeting of
Stockholders, the Company’s stockholders approved the amendment to the Company’s
Articles of Incorporation to increase the number of authorized shares of common
stock of the Company from 500,000,000 shares to 1,000,000,000 shares. On March
14, 2011, the Company filed a Certificate of Amendment to its Articles of
Incorporation in the State of Nevada to increase the number of its authorized
shares of common stock to 1,000,000,000 shares.  


(b)           On February 25, 2011, the Company entered into a securities
purchase agreement and a separate consulting agreement with Mr. Jon Bakhshi (the
“Investor”). Pursuant to the purchase agreement, the Investor purchased, at a
purchase price of $0.03 per share of common stock, an aggregate of (i)
10,000,000 shares of the Company’s common stock, (ii) Class A Warrants to
purchase 10,000,000 shares of Common Stock which are exercisable at $0.035 per
share for a period of 18 months, and (iii) Class B Warrants to purchase
10,000,000 shares of Common Stock which are exercisable at $0.04 per share for a
period of 24 months. The Company received total proceeds of $300,000 under the
purchase agreement and intends to use such proceeds for working capital and
general corporate purposes. Pursuant to the consulting agreement, the Company
engaged the Investor to perform consulting services related to the Company’s
marketing, distribution and general business functions. The consulting agreement
is for a term of twelve months, unless sooner terminated by either party in
accordance with its terms. As compensation for the services to be provided under
the Consulting Agreement, the Company shall pay to the Investor a consulting fee
of 10,000,000 restricted shares of the Company’s Common Stock. In addition, the
Investor may perform additional services for the Company related to certain
strategic initiatives for which it shall be entitled to additional compensation.
Upon successful completion of a strategic initiative, the Company shall award
5,000,000 shares of Common Stock to the Investor; however, the maximum number of
additional shares of Common Stock to which the Investor may be entitled for
performing additional services is 20,000,000 shares.  The securities of the
Company offered and sold to the Investor under the purchase agreement and
issuable under the consulting agreement were offered, sold and issued in
reliance upon the exemption from registration provided by Section 4(2) of the
Securities Act as transactions not involving a public offering.  


(c)           As of February 11, 2011, the Company entered into Stock Purchase
Agreements with a limited number of accredited investors pursuant to which the
Company offered and sold an aggregate of 5,000,000 shares of Common Stock to
such investors and received aggregate gross proceeds of $150,000.  The purchase
price for the shares of Common Stock sold to these investors was $0.03 per
share. The securities of the Company offered and sold to these investor were
offered and sold in reliance upon the exemption from registration provided by
Section 4(2) of the Securities Act as transactions not involving any public
offering.


(d)           On January 18, 2011, the Company awarded Mr. Michael Zuckerman, a
member of its Board of Directors, 2,000,000 restricted shares of Common Stock in
consideration of his efforts on behalf of the Company in addition to his board
service. Further, as of February 14, 2011, the Company issued 2,500,000 shares
of Common Stock to a consultant for services rendered. The issuance of the
foregoing securities were exempt from registration under the Securities Act,
under Section 4(2) thereof, as transactions by an issuer not involving any
public offering.


 
6

--------------------------------------------------------------------------------

 
 
(e)           The Company commenced a private offering in reliance upon the
exemption from registration provided by Section 4(2) of the Securities Act and
Rule 506 promulgated thereunder pursuant to which it offered an aggregate amount
of $3,000,000 of its Common Stock at a purchase price per share of $0.03.  As of
December 22, 2010, the Company had accepted subscriptions in the aggregate
amount of $1,035,750 for a total of 34,525,000 shares of Common Stock.  Net
proceeds from such sales, after payment of offering expenses and commissions,
were approximately $945,750.  The Company is using the proceeds from this
transaction for working capital and general corporate purposes. The Company
agreed to pay commissions to registered broker-dealers that procured investors
in the offering of 10% of the proceeds received from such purchasers and to
issue such persons such number of shares of restricted common stock as equals 5%
of the total number of shares of Common Stock sold to investors procured by
them.
 
1.8           Certain Reports Filed Under the Securities Exchange Act of 1934.


(a)           Annual Report on Form 10-K for the year ended December 31, 2009.
On April 2, 2010, the Company filed its Annual Report on Form 10-K for the year
ended December 31, 2009 (the “2009 Annual Report”) with the United States
Securities and Exchange Commission (the “SEC”).


(b)           Quarterly Reports on Form 10-Q. On May 17, 2010, the Company filed
its Quarterly Report on Form 10-Q for the quarter ended March 31, 2010; on
August 16, 2010, the Company filed its Quarterly Report on Form 10-Q for the
quarter ended June 30, 2010; and on November 15, 2010, the Company filed its
Quarterly Report on Form 10-Q for the quarter ended November 30, 2010, with the
SEC (the “2010 Quarterly Reports”).


(c)           Current Reports on Form 8-K. The Company has filed Current Reports
on Form 8-K (including amendments to Current Reports on Form 8-K/A) with the SEC
on the following dates during the fiscal year ended December 31, 2010 and during
the current fiscal year: January 5, 2010, March 1, 2010, April 26, 2010, June 4,
2010, June 11, 2010, July 16, 2010, August 27, 2010, October 15, 2010, November
5, 2010, December 27, 2010, January 21, 2011and February 28, 2011 (excluding
Current Reports on Form 8-K deemed to have been furnished rather than filed with
the SEC, the “Current Reports”).


(d)           Acknowledgement and Confirmation. The undersigned hereby agrees
and acknowledges that it has been advised that the Company has filed with the
SEC the 2009 Annual Report, the 2010 Quarterly Reports and the Current Reports
(collectively, the “SEC Reports”) and that it has either obtained or has access
to (through the public website of the SEC or otherwise) the SEC Reports. The SEC
Reports comprise an integral part of this Agreement and each Subscriber is urged
to read each such report in its entirety. The undersigned further agrees that
the SEC Reports are incorporated herein by reference, that it has taken the
opportunity to review such reports in their entirety, including the risk factors
described therein, and that it has considered all factors that it deems material
in deciding on the advisability of investing in the Company’s securities.
 
 
 
7

--------------------------------------------------------------------------------

 


1.9           Subscriber Information


 
(a)
Name(s) of SUBSCRIBER(s):_____________________



___________________________________


___________________________________


(b)           Principal Amount of Securities
 Subscribed for:                                             $__________


(c)           Accredited Investor Status


The Subscriber acknowledges and agrees that the offering and sale of the
Securities are intended to be exempt from registration under the Securities Act,
by virtue of Section 4(2) thereof and/or Regulation D promulgated
thereunder.  In accordance therewith and in furtherance thereof, the Subscriber
represents and warrants to and agrees with the Company as follows [Please check
statements applicable to the Subscriber]:


The Subscriber is an Accredited Investor because the Subscriber is (check
appropriate item):



 
o
a bank as defined in Section 3(a)(2) of the Securities Act;



 
o
a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act;



 
o
a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934 as amended (the “Exchange Act”);



 
o
an insurance company as defined in Section 2(13) of the Securities Act;



 
o
an investment company registered under the Investment Company Act of 1940, as
amended or a business development company as defined in Section 2(a)(48) of such
act;



 
o
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;



 
o
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;



 
o
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;



 
o
an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 
 
8

--------------------------------------------------------------------------------

 
 
 
o
a natural person whose individual net worth or joint net worth with that
person’s spouse, at the time of his purchase exceeds $l,000,000 (excluding the
value of such person’s primary residence);



 
o
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;



 
o
a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;



 
o
an entity in which all of the equity owners are accredited investors.  (If this
alternative is checked, the Subscriber must identify each equity owner and
provide statements signed by each demonstrating how each qualifies as an
accredited investor);



 
o
a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality thereof, for the benefit of its employees, if such
plan has total assets in excess of $5,000,000; or




 
o
 a director or officer of the Company.



(d)           Additional Information.


The Subscriber has completed the signature page to this Subscription Agreement
and the Questionnaire annexed at Exhibit A to this Subscription Agreement.


1.10           Risk Factors


Investing in our Common Shares involves risks and our operating results and
financial condition have varied in the past and may in the future vary
significantly depending on a number of factors. You should consider the
following risk factors in evaluating whether to invest in the Common Shares.
However, the risks described below are not the only risks facing the Company. In
addition to these risk factors and other risks described elsewhere in this
Agreement, you should carefully consider the risk factors described in our SEC
Reports, each of which has been filed with the Securities and Exchange
Commission and which are all incorporated by reference in this Agreement. These
risks could have a material adverse effect on our business, results of
operations, financial condition or liquidity and cause our actual operating
results to materially differ from those contained in forward-looking statements
made in this Agreement, in our SEC Reports and elsewhere by management. Before
making an investment decision, you should carefully consider these risks as well
as other information contained or incorporated by reference in this Agreement.
Additional risks and uncertainties not currently known to us or that we
currently deem to be immaterial also may materially adversely affect our
business, financial condition and/or operating results.


 
9

--------------------------------------------------------------------------------

 
 
General Risks Related to the Company’s Business


The Company has a history of operating losses. If it continues to incur
operating losses, it may have insufficient working capital to maintain
operations and may require additional capital to do so.


     As of December 31, 2009, the Company had a net loss of $7,305,831 and an
accumulated deficit of $30,912,821, of which $19,652,598 is directly related to
the development of Skinny Nutritional products. For the three and nine months
ended September 30, 2010, the Company had a net loss of $2,186,788 and
$5,396,744, respectively. The Company had an accumulated deficit at September
30, 2010 of $36,309,595, of which $23,204,055 is directly related to the
development of the Company’s products. The Company had a net loss of $6,232,123
for the fiscal year ended December 31, 2008 and an accumulated deficit of
$22,229,657 of which $14,234,212 is directly related to the development of
Skinny Nutritional products. For the years ended December 31, 2009 and
December 31, 2008, the Company incurred a net loss from operations of $7,233,640
and $5,199,536, respectively. For the three and nine months ended September 30,
2010, the Company’s loss from operations was $2,122,688 and $5,248,379,
respectively. This compares to a loss from operations for the three and nine
months ended September 30, 2009 of $1,426,563 and $3,358,826, respectively.


The Company generated revenues of $4,146,066 (net of billbacks of $687,507 and
slotting fees of $453,022) for the fiscal year ended December 31, 2009 as
compared to revenues of $2,179,055 (after billbacks of $112,717) for the year
ended December 31, 2008. For the three and nine months ended September 30, 2010,
revenues (net of billbacks and slotting fees) were $1,882,912 and $5,911,218,
respectively, as compared to revenues (net of billbacks and slotting fees) of
$1,543,799 and $3,861,549 for the three and nine months ended September 30,
2009, respectively. If the Company is not able to begin to earn an operating
profit at some point in the future, it will eventually have insufficient working
capital to maintain its operations as it presently intends to conduct them. In
light of the foregoing, the Company presently anticipates that it will require
additional funds in order to implement its business plan and sustain its
operations.


The Company has relied on capital raised from private placements of its
securities to fund operations and its independent auditors have included a
“going concern” opinion in their report included in the Company’s Annual Report.
 
The Company has been substantially reliant on capital raised from private
placements of its securities, in addition to a revolving line of credit, to fund
its operations. The Company has an immediate need for cash to fund its working
capital requirements and business model objectives. The Company, however,
currently has no firm agreements with any third-parties for such transactions
and no assurances can be given that it will be successful in raising sufficient
capital from any proposed financings. At September 30, 2010, the Company’s cash
balance was approximately $60,000 and it had accounts payable as of such date of
$2,721,541.


During the 2009 fiscal year, the Company raised approximately $4,900,000 from
the sale of securities to accredited investors in private transactions pursuant
to Rule 506 of Regulation D under the Securities Act of 1933, as amended.
Further, during the 2010 fiscal year, the Company has raised an aggregate amount
of approximately $2,635,750, less offering costs of approximately $258,862, from
the sale of securities to accredited investor in previous private placements
under Rule 506 of Regulation D. However, as the Company has experienced similar
trends with respect to its rate of cash used in operations, it will need to
satisfy its cash requirements through the offer and sale of additional
securities, including those in this Offering. In light of the Company’s
financial position, including the factors mentioned above and in its SEC
Reports, the Company expects the proceeds of this Offering, assuming the sale of
the Maximum Offering, together with available cash, will only last for a minimal
period of time. Thereafter, the Company expects to require additional capital
which it would seek to raise from the sale of additional securities or through a
debt financing arrangement. If less than the Maximum Offering is sold, the
Company will need to raise a greater amount of capital than presently and to do
so sooner than anticipated. Any failure to raise adequate capital in a timely
manner would have a material adverse effect on our business, operating results,
financial condition and future growth prospects.


 
10

--------------------------------------------------------------------------------

 
 
Our independent auditors have included a “going concern” explanatory paragraph
in their report to our financial statements for the years ended December 31,
2009 and December 31, 2008, citing recurring losses from operations. Our capital
needs in the future will depend upon factors such as market acceptance of our
products and any other new products we launch, the success of our independent
distributors and our production, marketing and sales costs. None of these
factors can be predicted with certainty. The Company must satisfy its future
cash needs by further developing a market for its products, selling additional
securities in private placements or by negotiating for an extension of credit
from third party lenders. The Company presently anticipates that it will require
additional funds in order to implement its business plan and sustain its
operations.


If the Company is unable to achieve sufficient levels of sales, it will need
substantial additional debt or equity financing in the future in addition to any
funds which it may receive in this Offering and the Company currently has no
commitments or arrangement with respect to any additional financings. No
assurances can be given that any additional financing, if required, will be
available or, even if it is available that it will be on acceptable terms. If
the Company raises additional funds by selling common stock or convertible
securities, the ownership of our existing shareholders will be diluted. If
additional funds are raised though the issuance of equity or debt securities,
such additional securities may have powers, designations, preferences or rights
senior to our currently outstanding securities. Any inability to obtain required
financing on sufficiently favorable terms could have a material adverse effect
on our business, results of operations and financial condition. If the Company
is unsuccessful in raising additional capital and increasing revenues from
operations, it will need to reduce costs and operations substantially. Further,
if expenditures required to achieve plans are greater than projected or if
revenues are less than, or are generated more slowly than, projected, the
Company will need to raise a greater amount of funds than currently expected.  


Risks Related to this Offering


This Offering may result in dilution to our common shareholders.


Dilution of the per share value of our Common Shares could result from the
issuance of the Common Shares in this Offering. If this Offering is fully
subscribed, the Company will issue an aggregate of 66,666,667 additional Common
Shares, or 16,666,667. The issuance of a substantial number of our Common Shares
will dilute the equity interests of the Company’s current stockholders.


The Securities offered hereby are “restricted securities” and may not be
transferred or resold absent registration or an exemption therefrom.


The Securities offered hereby will be issued pursuant to an exemption from
registration under the Securities Act and therefore have not been and will not
be registered under that act or any applicable state securities laws.
Consequently, the Securities may be sold, transferred, or otherwise disposed of
by the Purchasers hereunder only if, among other things, the Common Shares are
registered or, in the opinion of counsel acceptable to us, registration is not
required under the Securities Act or any applicable state securities laws.
Accordingly, Subscribers will need to rely on exemptions to the registration
requirements under the Securities Act and the “blue sky” laws in order to be
able to resell the Securities offered hereby.


Purchasers of our Securities must be aware of the long-term nature of their
investment and be able to bear the economic risks of their investment for an
indefinite period of time. The Securities have not been registered under the
Securities Act or the securities or “blue sky” laws of any state. The right of
any Subscriber to sell, transfer, pledge or otherwise dispose of the Securities
offered herein will be limited by the Securities Act and state securities laws
and the regulations promulgated thereunder. Accordingly, under the Securities
Act, the Securities offered herein may not be resold unless a registration
statement is filed and becomes effective or an exemption from registration is
available. The Company is not under any affirmative obligation to file a
registration statement covering the Securities and even if the Company did file
a registration statement covering the Securities, there can be no assurance that
any such registration statement would be declared effective. Further, there can
be no assurance that a liquid market for our Common Stock will be sustained.
Rule 144 promulgated under the Securities Act requires, among other conditions,
a holding period prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements of the
Securities Act. There can be no assurance that we will fulfill in the future any
reporting requirements under the Exchange Act, or disseminate to the public any
current financial or other information concerning the Company, as required by
Rule 144 as one of the conditions of its availability.


 
11

--------------------------------------------------------------------------------

 
 
No assurances that enough Securities will be sold to pursue business strategies.


No person or entity is committed to purchase any of the Securities offered
pursuant to this Offering, and no assurance is or can be given that all or any
of the Securities offered hereunder will be sold.  Further, no escrow account
for the subscription amounts from investors is maintained and no minimum amounts
of Common Shares are required to be sold.  Proceeds received from the Offering
will be available to the Company upon receipt, which the Company intends to
promptly utilize in accordance with the terms of the “Use of Proceeds” section
of this Subscription Agreement, including the payment of outstanding
obligations. The application of the proceeds of the Offering to the payment of
current obligations would reduce the ability of the Company to utilize such
proceeds for other business purposes.  In the event that the Company is unable
to sell all or a significant portion of the Securities pursuant to the Offering,
the Company may have insufficient capital after making the aforesaid payments to
proceed with the Company’s business strategies and thus may be forced to seek
additional capital sooner than would have been the case had the Offering been
fully subscribed. There can be no assurance that such additional funds will be
available to the Company when required on terms acceptable to the Company. The
Company’s inability to obtain financing on favorable terms could restrict its
operations and could materially harm an investment in the Company.


This Offering is being made on a best efforts basis and there is no minimum
amount of funds required to hold a closing and no escrow account has been
established for the Offering.
 
This Offering is being made on a “best efforts” rather than a firm commitment
basis. No commitment exists by anyone, including any Selling Agent, to purchase
all or any part of the Securities being offered pursuant to this Offering. There
can be no assurance that any Securities offered hereby will be sold. The Company
has not established an escrow account for this Offering and funds deposited for
subscription to the Securities will be deposited into an account maintained by
the Company.  Further, there is no “minimum offering” amount required in this
Offering and we have not established an escrow account for the receipt of funds
in this Offering. Accordingly, closings may be held and funds released to the
Company at such times and in such amounts, up to the maximum Offering amount, as
determined by the Company in its discretion.
 
No independent counsel for Purchasers.


The Company has employed its own legal counsel in connection with this Offering.
The Purchasers have not been represented by independent counsel in connection
with the preparation of this Subscription Agreement or the terms of this
Offering and no investigation of the merits or fairness of this Offering has
been conducted on behalf of the Purchasers. Company Counsel has not conducted
due diligence on behalf of the Purchasers. Prospective investors should consult
with their own legal, tax and financial advisors with respect to the Offering
made hereby.


Our management will have broad discretion with respect to the use of the
proceeds of this offering.


We have highlighted the intended use of proceeds for this Offering, including
repayment of outstanding accounts payable. However, our management will have
broad discretion as to the application of these net proceeds and could use them
for purposes other than those contemplated at the time of this Offering. Our
stockholders may not agree with the manner in which our management chooses to
allocate and spend the net proceeds.


 
12

--------------------------------------------------------------------------------

 
 
Availability of Securities Act exemption.


The Common Shares are being offered pursuant to various available exemptions
from registration from U.S. federal and state securities law registration
requirements. Compliance with such laws, which must be met in order for such
exemptions to be available to us, is highly technical and to some extent
involves elements beyond our control. If the proper exemptions do not ultimately
prove to be available, we could be subject to the claims of all or only some of
our shareholders for violations of federal or state securities laws, which could
materially adversely affect our profitability or operations or make an
investment in the Common Shares worthless.


Risks Related to the Company’s Securities


The equity interests of Purchasers are subject to substantial dilution.


Under its articles of incorporation, the Company is presently authorized to
issue up to 1,000,000,000 shares of Common Stock. As of January 14, 2011, there
are outstanding 354,176,544 shares of Common Stock. Subsequent to that date, the
Company has issued, or agreed to issue, a total of 64,958,333 additional shares
of Common Stock, as reported in its SEC Reports. The Company may, at any time
after consummation or termination of this Offering, offer and sell additional
securities of the Company upon such terms and conditions as the Board believes
to be in the best interests of the Company. The Company may seek to engage in
future offerings of its securities so as to sustain the operations and business
activities of the Company. The sale of additional equity securities will dilute
or reduce the percentage of ownership interests of the Purchasers. Further, the
market price of our Common Shares could fall due to an increase in the number of
shares available for sale in the public market.


Exercise or conversion of outstanding options, warrants and shares of
convertible preferred stock will dilute stockholders and could decrease the
market price of our common stock.
 
As of January 14, 2011, there were issued and outstanding options to purchase
28,825,000 shares of common stock and warrants to purchase an aggregate of
54,877,830 additional shares of common stock To the extent that these securities
are exercised or converted, dilution to our shareholders will occur. In
addition, the Company sold 20,350 shares of Series A Preferred Stock during
fiscal 2009. Under the terms of the Certificate of Designation, Preferences,
Rights and Limitations of the Series A Preferred Stock, all shares of Series A
Preferred Stock were automatically convertible into 33,916,667 shares of Common
Stock upon the filing by the Company of a Certificate of Amendment to its
Articles of Incorporation with the Secretary of State of Nevada. However, as of
January 14, 2011, holders of 1,920 shares of Series A Preferred Stock have not
yet surrendered such shares for cancellation and the Company will issue an
additional 3,200,000 shares of Common Stock to such holders upon the surrender
of their certificates representing shares of Series A Preferred Stock. In
addition, subsequent to January 14, 2011, the Company has issued an additional
20,000,000 warrants to purchase common stock, as reported in the SEC Reports.
Further, the Company may issue 5,351,250 shares of Common Stock pursuant to
unvested restricted stock awards and issue an additional 4,178,583 shares of
Common Stock and warrants to certain third parties pursuant to consulting or
other business arrangements. The exercise and conversion of these securities by
the holders and issuance of these additional shares of Common Stock may
adversely affect the market price of the Company’s Common Shares and the terms
under which we could obtain additional equity capital.


We do not anticipate paying dividends in the foreseeable future, and the lack of
dividends may have a negative effect on the price of our Common Stock.


We currently intend to retain our future earnings, if any, to support operations
and to finance expansion and therefore, we do not anticipate paying any cash
dividends on our Common Stock in the foreseeable future.


 
13

--------------------------------------------------------------------------------

 
 
Our Common Stock is traded on the OTC Bulletin Board, which may be detrimental
to investors.


Our Common Shares are currently traded on the OTC Bulletin Board. Stocks traded
on the OTC Bulletin Board generally have limited trading volume and exhibit a
wide spread between the bid/ask quotations. We cannot predict whether a more
active market for our Common Shares will develop in the future. In the absence
of an active trading market investors may have difficulty buying and selling our
Common Shares or obtaining market quotations; market visibility for our Common
Shares may be limited; and a lack of visibility for our Common Shares may have a
depressive effect on the market price for our Common Shares.


Our Common Shares are subject to restrictions on sales by broker-dealers and
penny stock rules, which may be detrimental to investors.


Our Common Shares are subject to Rules 15g-1 through 15g-9 under the Exchange
Act, which imposes certain sales practice requirements on broker-dealers who
sell our Common Shares to persons other than established customers and
“accredited investors” (as defined in Rule 501(c) of the Securities Act). For
transactions covered by this rule, a broker-dealer must make a special
suitability determination for the purchaser and have received the purchaser’s
written consent to the transaction prior to the sale. This rule adversely
affects the ability of broker-dealers to sell our Common Shares and purchasers
of our Common Shares to sell their shares of our Common Shares.


Additionally, our Common Shares are subject to SEC regulations applicable to
“penny stocks.” Penny stocks include any non-Nasdaq equity security that has a
market price of less than $5.00 per share, subject to certain exceptions. The
regulations require that prior to any non-exempt buy/sell transaction in a penny
stock, a disclosure schedule proscribed by the SEC relating to the penny stock
market must be delivered by a broker-dealer to the purchaser of such penny
stock. This disclosure must include the amount of commissions payable to both
the broker-dealer and the registered representative and current price quotations
for our Common Shares. The regulations also require that monthly statements be
sent to holders of a penny stock that disclose recent price information for the
penny stock and information of the limited market for penny stocks. These
requirements adversely affect the market liquidity of our Common Shares.


There are outstanding a significant number of shares available for future sales
under Rule 144.


As of January 14, 2011, of the 354,176,544 issued and outstanding shares of our
Common Stock, approximately 146,235,620 shares may be deemed “restricted shares”
and, in the future, may be sold in compliance with Rule 144 under the securities
Act of 1933, as amended. In general, under Rule 144 under the Securities Act, a
person (or persons whose shares are aggregated) who is not deemed to have been
an affiliate of ours at any time during the three months preceding a sale, and
who has beneficially owned restricted securities within the meaning of Rule 144
for at least six months (including any period of consecutive ownership of
preceding non-affiliated holders) would be entitled to sell those shares,
subject only to the availability of current public information about us. A
non-affiliated person who has beneficially owned restricted securities within
the meaning of Rule 144 for at least one year would be entitled to sell those
shares without regard to the provisions of Rule 144. A person (or persons whose
shares are aggregated) who is deemed to be an affiliate of ours and who has
beneficially owned restricted securities within the meaning of Rule 144 for at
least six months would be entitled to sell within any three-month period a
number of shares that does not exceed the greater of one percent of the then
outstanding shares of our common stock or the average weekly trading volume of
our common stock during the four calendar weeks preceding such sale. Such sales
are also subject to certain manner of sale provisions, notice requirements and
the availability of current public information about us. Possible or actual
sales of our Common Stock by certain of our present shareholders under Rule 144
may, in the future, have a depressive effect on the price of our Common Stock in
any market which may develop for such shares. Such sales at that time may have a
depressive effect on the price of our Common Stock in the open market.


 
14

--------------------------------------------------------------------------------

 
 
A substantial number of shares may be sold in the market following this
offering, which will further dilute our common shareholders and may depress the
market price for our common stock.


Sales of a substantial number of shares of our common stock in the public market
following this offering could cause the market price of our common stock to
decline. If the total Offering is completed, we will issue an aggregate of
66,666,667 additional Common Shares, and if we exercise the oversubscription
right, will issue an additional 16,666,667 Common Shares thereafter. Based on a
total of 419,134,877 shares of common stock outstanding, if the total Offering
is completed (including the oversubscription amount), the total number of
outstanding shares of Common Stock would be 502,468,211 shares, assuming no
exercise of outstanding options or warrants. The issuance of a substantial
number of our Common Shares will dilute the equity interests of the Company’s
current stockholders. Further, as a substantial majority of the outstanding
shares of our common stock are, tradable without restriction or further
registration under the Securities Act of 1933 unless these shares are purchased
by affiliates, the issuance of the Common Shares offered hereby may further
depress the market price of our Common Stock.


Preferred Stock as an anti-takeover device.


The Company is authorized to issue 1,000,000 shares of preferred stock, $0.001
par value. Presently, the Company does not have any shares of preferred stock
outstanding.  The preferred stock may be issued in series from time to time with
such designation, voting and other rights, preferences and limitations as our
Board of Directors may determine by resolution. Unless the nature of a
particular transaction and applicable statutes require such approval, the Board
of Directors has the authority to issue these shares without stockholder
approval subject to approval of the holders of our preferred stock. The issuance
of preferred stock may have the effect of delaying or preventing a change in
control of the Company without any further action by our stockholders.


Forward Looking Statements


This Agreement and the exhibits annexed hereto contain certain forward looking
information within the meaning of the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended. These statements relate to
future events or future predictions, including events or predictions relating to
our future financial performance, and are generally identifiable by use of the
use of forward-looking terminology such as “believes”, “expects”, “may”, “will”,
“should”, “plan”, “intend”, or “anticipates” or the negative thereof or other
variations thereon or comparable terminology, or by discussion of strategy that
involve risks an uncertainties. Management wishes to caution each Subscriber
that these forward-looking statements and other statements contained herein
regarding matters that are not historical facts, are only predictions and
estimates regarding future events and circumstances and involve known and
unknown risks, uncertainties and other factors, including the risks described
under “Risk Factors” that may cause the Company’s or its industry’s actual
results, levels of activity, performance or achievements to be materially
different from any future results, levels of activity, performance or
achievements expressed or implied by such forward-looking statements. This
information is based on various assumptions by the management which may not
prove to be correct.


In addition to the risks described in Risk Factors, important factors to
consider and evaluate in such forward-looking statements include: (i) changes in
the external competitive market factors which might impact the Company’s results
of operations; (ii) unanticipated working capital or other cash requirements
including those created by the failure of the Company to adequately anticipate
the costs associated with clinical trials, manufacturing and other critical
activities; (iii) changes in the Company’s business strategy or an inability to
execute its strategy due to the occurrence of unanticipated events; (iv) the
inability or failure of the Company’s management to devote sufficient time and
energy to the Company’s business; and (v) the failure of the Company to complete
any or all of the transactions described herein on the terms currently
contemplated. In light of these risks and uncertainties, there can be no
assurance that the forward-looking statements contained or incorporated by
reference in this Agreement will in fact transpire.
 
 
15

--------------------------------------------------------------------------------

 
 
All of these assumptions are inherently subject to significant uncertainties and
contingencies, many of which are beyond the control of our Company. Although the
Company believes that the expectations reflected in the forward-looking
statements are reasonable, the Company cannot guarantee future results, levels
of activity, performance or achievements. Accordingly, there can be no assurance
that actual results will meet expectations or will not be materially lower than
the results contemplated in this Agreement. You are cautioned not to place undue
reliance on these forward-looking statements, which speak only as of the date of
this document or, in the case of documents referred to or incorporated by
reference, the dates of those documents. The Company does not undertake any
obligation to release publicly any revisions to these forward-looking statements
to reflect events or circumstances after the date of this document or to reflect
the occurrence of unanticipated events, except as may be required under
applicable U.S. securities law.


Article II
REPRESENTATIONS AND WARRANTIES OF COMPANY


The Company hereby represents and warrants to the Purchasers as of the date of
this Agreement as follows:


(A)           Organization. The Company is duly organized, validly existing and
in good standing under the laws of its state of incorporation, with all
requisite power and authority to own, lease, license, and use its properties and
assets and to carry out the business in which it is engaged, except where the
failure to have or be any of the foregoing may not be expected to have a
material adverse effect on the Company’s presently conducted businesses.  The
Company is not in violation of any of the provisions of its articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly qualified to transact the business in which it is engaged and is in good
standing as a foreign corporation in every jurisdiction in which its ownership,
leasing, licensing or use of property or assets or the conduct of its business
make such qualification necessary, except where the failure to be so qualified
or in good standing, as the case may be, could not, individually or in the
aggregate, have or reasonably be expected to result in (i) a material and
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company, taken
as a whole, or (iii) an adverse impairment to the Company’s ability to perform
on a timely basis its obligations hereunder (any of (i), (ii) or (iii), a
“Material Adverse Effect”).
 
(B)           Capitalization. The Company is currently authorized to issue
1,000,000,000 shares of Common Stock, $0.001 par value per share and 1,000,000
shares of Preferred Stock, $0.001 par value per share. Except as may be
described in this Agreement, no securities of the Company are entitled to
preemptive or similar rights, and no entity or person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement unless any such
rights have been waived. The issue and sale of the Securities will not (except
pursuant to their terms thereunder), immediately or with the passage of time,
obligate the Company to issue shares of Common Stock or other securities to any
entity or person and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.  As of January 14, 2011, there are outstanding 354,176,544
shares of Common Stock. Further, as of such date there are (i) outstanding an
aggregate of 28,825,000 options to purchase shares of Common Stock under our
2009 Equity Incentive Compensation Plan, (ii) outstanding an aggregate of
54,877,830common stock purchase warrants, (iii) reserved for issuance an
aggregate of 5,351,250 shares of Common Stock pursuant to restricted stock
awards granted to certain of our employees under our 2009 Equity Incentive
Compensation Plan; and (iv) an aggregate of 4,178,583 shares of Common Stock
which are issuable pursuant to arrangements we have agreed to with consultants
or vendors. In addition, as disclosed above, since January 14, 2011, the Company
has also issued or agreed to issue, a total of 64,958,333 shares of additional
Common Stock and 20,000,000 additional warrants to purchase shares of Common
Stock.


 
16

--------------------------------------------------------------------------------

 
 
(C)           Authorization; Enforceability. The Company has the requisite
corporate power and authority to enter into, deliver and consummate the
transactions contemplated by this Agreement, to issue, sell and deliver the
Securities, and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement and the Warrants and the consummation by it of
the transactions contemplated thereby have been duly authorized by the Company
and no further action is required by the Company in connection therewith. When
executed and delivered by the Company, this Agreement and the Warrants will
constitute the legal, valid and binding obligation of the Company, enforceable
as to the Company in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, fraudulent conveyance or transfer, moratorium or other laws or
court decisions, now or hereinafter in effect, relating to or affecting the
rights of creditors generally and as may be limited by general principles of
equity and the discretion of the court having jurisdiction in an enforcement
action (regardless of whether such enforceability is considered in a proceeding
in equity or at law).


(D)           Consents. The Company is not required to obtain any consent,
waiver, authorization, approval or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement or the
issuance, sale or delivery of the Securities other than (i) any filings required
by state securities laws, (ii) the filing of a Notice of a Sale of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iii) those
that have been made or obtained prior to or contemporaneously with the Initial
Closing, and (iv) filings pursuant to the Exchange Act.


(E)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby in accordance with the terms and conditions described herein
do not and will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii)  violate, conflict with, or constitute a default or
breach (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.


(F)           Issuance of Securities. The Common Shares have been duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable and will be issued free
and clear of all liens and encumbrances, other than restrictions on transfer
under applicable securities laws.


(G)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports (as defined in Section 1.8 above) complied in all
material respects with the requirements of the Exchange Act and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Except as may be stated in the SEC
Reports, the financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
17

--------------------------------------------------------------------------------

 
 
(H)           Litigation. Except as disclosed in the SEC Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its affiliates that
would affect the execution by the Company or the performance by the Company of
its obligations under this Agreement, and all other agreements entered into by
the Company relating hereto. Except as disclosed in the SEC Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its affiliates which
litigation if adversely determined could result in a Material Adverse Effect.
 
(I)           Liabilities. The Company has no liabilities or obligations which
are material, individually or in the aggregate, which are not disclosed in the
SEC Reports, other than those incurred in the ordinary course of the Company’s
businesses and which, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the Company’s financial condition.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof or otherwise disclosed herein, there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect.


 (J)           Compliance.  Except as disclosed in the SEC Reports, the Company
is not: (i) in default under or in violation of (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) in violation of any statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.


(K)           Intellectual Property.   To the Company’s knowledge, the Company
owns, possesses, licenses or has other rights to use, on reasonable terms, all
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of the Company’s business as
now conducted.  Except as set forth in the SEC Reports or for such matters which
would not be expected to have a Material Adverse Effect, (a) no party has been
granted an exclusive license to use any portion of such Intellectual Property
owned by the Company; (b) to the Company’s knowledge, there is no material
infringement by third parties of any such Intellectual Property owned by or
exclusively licensed to the Company; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s or any subsidiary’s rights in or to any material
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; and (e) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company’s business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any other fact which would form a reasonable basis for any such claim.


 
18

--------------------------------------------------------------------------------

 
 
(L)           Tax Matters. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal and state
income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply except for any such amounts that is
currently being contested in good faith.  There are no tax audits or
investigations pending, which if adversely determined would have a Material
Adverse Effect; nor are there any material proposed additional tax assessments
against the Company.


(M)           Broker Fees. No broker, investment banker, financial advisor or
other individual, corporation, general or limited partnership, limited liability
company, firm, joint venture, association, enterprise, joint securities company,
trust, unincorporated organization or other entity (each a “Person”), other than
the Selling Agent or any Selling Group Member, is entitled to any broker’s,
finder’s, financial advisor’s financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.


(N)           Accountants. To the knowledge and belief of the Company, the
Company’s independent registered public accounting firm (i) is a registered
public accounting firm as required by the Exchange Act and (ii) is an
independent public or certified public accountants as required by the Securities
Act and the Exchange Act.


Article III
REPRESENTATIONS AND WARRANTIES OF PURCHASERS


By signing this Agreement, each undersigned Purchaser hereby represents and
warrants to the Company as follows as an inducement to the Company to accept the
subscription of the Purchaser:


(A)           The Purchaser acknowledges and agrees that (i) the offering and
sale of the Securities are intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and/or Regulation
D promulgated thereunder, (ii) the Securities have not been registered under the
Securities Act and (iii) that the Company has represented to the Purchaser
(assuming the veracity of the representations of the Purchaser made herein and
in the Questionnaire annexed hereto at Exhibit A) that the Securities have been
offered and sold by the Company in reliance upon an exemption from registration
provided in Section 4(2) of the Securities Act and Regulation D thereunder. In
accordance therewith and in furtherance thereof, the Purchaser represents and
warrants to and agrees with the Company that it is an accredited investor (as
defined in Rule 501 promulgated under the Securities Act) for the reason
indicated in Article I of this Subscription Agreement.


(B)           The Purchaser hereby represents and warrants that the Purchaser is
acquiring the Securities hereunder for its own account for investment and not
with a view to distribution, and with no present intention of distributing the
Securities or selling the Securities for distribution. The Purchaser understands
that the Securities are being sold to the Purchaser in a transaction which is
exempt from the registration requirements of the Securities Act.  Accordingly,
the Purchaser acknowledges that it has been advised that the Securities have not
been registered under the Securities Act and are being sold by the Company in
reliance upon the veracity of the Purchaser’s representations contained herein
and upon the exemption from the registration requirements provided by the
Securities Act and the securities laws of all applicable states. The Purchaser’s
acquisition of the Securities shall constitute a confirmation of the foregoing
representation and warranty and understanding thereof.


 
19

--------------------------------------------------------------------------------

 
 
(C)           The Purchaser (or its “Purchaser Representative”, if any) has such
knowledge and experience in financial and business matters as is required for
evaluating the merits and risks of making this investment, and the Purchaser or
its Purchaser Representative(s) has received such information requested by the
Purchaser concerning the business, management and financial affairs of the
Company in order to evaluate the merits and risks of making this investment.
Further, the Purchaser acknowledges that the Purchaser has had the opportunity
to ask questions of, and receive answers from, the officers of the Company
concerning the terms and conditions of this investment and to obtain information
relating to the organization, operation and business of the Company and of the
Company’s contracts, agreements and obligations or needed to verify the accuracy
of any information contained herein or any other information about the
Company.  Except as set forth in this Agreement, no representation or warranty
is made by the Company to induce the Purchaser to make this investment, and any
representation or warranty not made herein or therein is specifically disclaimed
and no information furnished to the Purchaser or the Purchaser’s advisor(s) in
connection with the sale were in any way inconsistent with the information
stated herein. The Purchaser further understands and acknowledges that no person
has been authorized by the Company to make any representations or warranties
concerning the Company, including as to the accuracy or completeness of the
information contained in this Agreement.


(D)           The Purchaser is making the foregoing representations and
warranties with the intent that they may be relied upon by the Company in
determining the suitability of the sale of the Securities to the Purchaser for
purposes of federal and state securities laws. Accordingly, each Purchaser
represents and warrants that the information stated herein is true, accurate and
complete, and agrees to notify and supply corrective information promptly to the
Company as provided above if any of such information becomes inaccurate or
incomplete. The Purchaser has completed this Agreement and Questionnaire, has
delivered it herewith and represents and warrants that it is accurate and true
in all respects and that it accurately and completely sets forth the financial
condition of the Purchaser on the date hereof. The Purchaser has no reason to
expect there will be any material adverse change in its financial condition and
will advise the Company of any such changes occurring prior to the closing or
termination of the Offering.


(E)           The Purchaser is not subscribing for any of the Securities as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in Securities generally.


(F)           The Purchaser has received or obtained access to certain
information regarding the Company, including this Agreement, the SEC Reports and
other accompanying documents of the Company receipt of which is hereby
acknowledged. The Purchaser has carefully reviewed all information provided to
it and has carefully evaluated and understands the risks described therein
related to the Company and an investment in the Company, and understands and has
relied only on the information provided to it in writing by the Company relating
to this investment. No agent prepared any of the information to be delivered to
prospective investors in connection with this transaction. Prospective investors
are advised to conduct their own review of the business, properties and affairs
of the Company before subscribing to purchase the Securities.


(G)           The Purchaser acknowledges and agrees that investing in the
Company’s Securities involves risks and that the Company’s operating results and
financial condition have varied in the past and may in the future vary
significantly depending on a number of factors. The Purchaser acknowledges and
agrees that it has evaluated and understands the risks regarding investing in
the Company’s securities, including the risks identified in this Subscription
Agreement and the risk factors described in the Company’s reports filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “SEC Reports”). The Purchaser agrees that the risks
described herein and in such SEC Reports are not the only risks facing the
Company. The Purchaser agrees that these risks could have a material adverse
effect on the Company’s business, results of operations, financial condition or
liquidity and cause its actual operating results to materially differ from those
contained in any forward-looking statements made in this Subscription Agreement,
in the Company’s SEC Reports and elsewhere by management. Before making an
investment decision, each Purchaser acknowledges that it has been advised that
it should carefully consider these risks as well as other information contained
or incorporated by reference in this Subscription Agreement. Additional risks
and uncertainties not currently known to the Company or that it currently deems
to be immaterial also may materially adversely affect the Company’s business,
financial condition and/or operating results.


 
20

--------------------------------------------------------------------------------

 
 
(H)           The Purchaser also understands and agrees that, although the
Company will use its best efforts to keep the information provided in this
Agreement strictly confidential, the Company or its counsel may present this
Agreement and the information provided in answer to it to such parties as they
may deem advisable if called upon to establish the availability under any
federal or state securities laws of an exemption from registration of the
private placement or if the contents thereof are relevant to any issue in any
action, suit or proceeding to which the Company or its affiliates is a party, or
by which they are or may be bound or as otherwise required by law or regulatory
authority. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission without the prior written consent of such Purchaser,
except as required by federal securities law in connection with the disclosure
of the transactions contemplated by this Agreement and otherwise to the extent
such disclosure is required by law or regulation, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this clause.


(I)           The individual signing below on behalf of any entity hereby
warrants and represents that he/she is authorized to execute this Agreement on
behalf of such entity. If an individual, the Purchaser has reached the age of
majority in the state in which the Purchaser resides. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite action, if any, in respect thereof on
the part of Purchasers and no other proceedings on the part of Purchasers are
necessary to consummate the transactions contemplated hereby. This Agreement has
been duly and validly executed and delivered by Purchasers and constitutes a
valid and binding obligation of Purchasers, enforceable against Purchasers in
accordance with its terms (subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (whether applied in a proceeding
in equity or at law)).


(J)           The Purchaser is aware that the offering of the Securities
involves securities for which only a limited trading market exists, thereby
requiring any investment to be maintained for an indefinite period of time.  The
purchase of the Securities involves risks which the Purchaser has evaluated, and
the Purchaser is able to bear the economic risk of the purchase of such
Securities and the loss of its entire investment. The undersigned is able to
bear the substantial economic risk of the investment for an indefinite period of
time, has no need for liquidity in such investment and can afford a complete
loss of such investment. The Purchaser’s overall commitment to investments that
are not readily marketable is not, and his acquisition of the Securities will
not cause such overall commitment to become, disproportionate to his net worth
and the Purchaser has adequate means of providing for its current needs and
contingencies.


(K)           In entering into this Agreement and in purchasing the Securities,
the Purchaser further acknowledges that:


(i)  The Company has informed the Purchaser that the Securities have not been
offered for sale by means of general advertising or solicitation and the
Purchaser acknowledges that it has either a pre-existing personal or business
relationship with either the Company or any of its officers, directors or
controlling person, of a nature and duration such as would enable a reasonable
prudent investor to be aware of the character, business acumen, and general
business and financial circumstances of the Company and an investment in the
Securities.


(ii)  Neither the Securities nor any interest therein may be resold by the
Purchaser in the absence of a registration under the Securities Act or an
exemption from registration. In particular, the Purchaser is aware that all of
the foregoing described Securities will be “restricted securities”, as such term
is defined in Rule 144 promulgated under the Securities Act (“Rule 144”), and
they may not be sold pursuant to Rule 144, unless the conditions thereof are
met. Other than set forth in this Agreement, the Company has no obligation to
register any securities purchased or issuable hereunder.


 
21

--------------------------------------------------------------------------------

 
 
(iii)  The following legend (or substantially similar language) shall be placed
on the certificate(s) or other instruments evidencing the Securities:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER
SUCH NOTES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH NOTES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH NOTES
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.


(iv)  The Company may at any time place a stop transfer order on its transfer
books against the Securities. Such stop order will be removed, and further
transfer of the Securities will be permitted, upon an effective registration of
the respective Securities, or the receipt by the Company of an opinion of
counsel satisfactory to the Company that such further transfer may be effected
pursuant to an applicable exemption from registration.


(L)           The Company has employed its own legal counsel in connection with
the Offering. The Purchasers have not been represented by independent counsel in
connection with the preparation of this Agreement or the terms of this Offering
and no investigation of the merits or fairness of the Offering has been
conducted on behalf of the Purchasers. Each Purchaser has had the opportunity to
consult with its own legal, tax and financial advisors with respect to the
Offering made pursuant to this Agreement.


(M)           ________ (insert name of Purchaser Representative: if none leave
blank) has acted as the Purchaser’s Purchaser Representative for purposes of the
private placement exemption under the Act.  If the Purchaser has appointed a
Purchaser Representative (which term is used herein with the same meaning as
given in Rule 501(h) of Regulation D), the Purchaser has been advised by his
Purchaser Representative as to the merits and risks of an investment in the
Company in general and the suitability of an investment in the Securities for
the Purchaser in particular.


(N)           The undersigned hereby acknowledges that officers, affiliates,
employees and directors of the Company and/or the Selling Agents may purchase
Securities in the Offering on the same terms and conditions as the Purchasers.


(O)           It never has been represented, guaranteed or warranted by the
Company, any of the officers, directors, stockholders, partners, employees or
agents of the Company, or any other persons, whether expressly or by
implication, that: (i) the Company or the Purchasers will realize any given
percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company’s activities or the Purchaser’s investment in the
Company; or (ii) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Securities or of the Company’s activities.


(P)           The Purchaser acknowledges that any delivery to it of this
Agreement relating to the Securities prior to the determination by the Company
of its suitability as a Purchaser shall not constitute an offer of the
Securities until such determination of suitability shall be made, and the
Purchaser hereby agrees that it shall promptly return this Agreement and the
other Offering documents to the Company upon request. The Purchaser understands
that the Company shall have the right to accept or reject this subscription in
whole or in part. Unless this subscription is accepted in whole or in part by
the Company this subscription shall be deemed rejected in whole.


 
22

--------------------------------------------------------------------------------

 
 
(Q)           Each Purchaser acknowledges that it is aware (and that its
representatives who are apprised of this matter have been or will be advised)
that the United States securities laws restrict persons with material non-public
information about a company obtained directly or indirectly from that company
from purchasing or selling securities of such company, or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities. Each Purchaser hereby confirm and acknowledges that it is in receipt
of material, non-public information regarding this Offering and the Company and
each Purchaser further agrees and acknowledges that it will hold such
information in confidence, is restricted in its ability to use such information
and may not use any such information in contravention of applicable securities
laws or otherwise, including trading in the Company’s securities, except for the
purpose of evaluating an investment in the Company’s securities.  Each Purchaser
agrees to comply with such restrictions for so long as it (or its
representatives) posses any material, non-public information concerning the
Company or the transactions contemplated herein.


(R)           Each Purchaser acknowledges and agrees that there is no “minimum”
offering amount for the Securities and that there is no escrow of the funds
deposited by the Purchaser for the purchase of the Securities. The Purchaser
acknowledges and agrees that funds may be immediately released to the Company.


Article IV
INDEMNIFICATION


4.1           Indemnification by the Company. The Company agrees to defend,
indemnify and hold harmless the Purchasers and shall reimburse Purchasers for,
from and against each claim, loss, liability, cost and expense (including
without limitation, interest, penalties, costs of preparation and investigation,
and the reasonable fees, disbursements and expenses of attorneys, accountants
and other professional advisors) (collectively, “Losses”) directly or indirectly
relating to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained herein or in any
certificate, document, or instrument delivered to Purchasers pursuant hereto.


4.2            Indemnification by Purchasers. Purchasers agrees to defend,
indemnify and hold harmless the Company and shall reimburse the Company for,
from and against all Losses directly or indirectly relating to, resulting from
or arising out of any untrue representation, misrepresentation, breach of
warranty or non-fulfillment of any covenant, agreement or other obligation of
the Purchasers contained herein or in any certificate, document or instrument
delivered to the Company pursuant hereto.


4.3           Procedure. The party to be indemnified hereunder (the “Indemnified
Party”) shall promptly notify the party providing indemnification hereunder (the
“Indemnifying Party”) of any claim, demand, action or proceeding for which
indemnification may be sought under Sections 4.1 or 4.2 of this Agreement, and,
if such claim, demand, action or proceeding is a third party claim, demand,
action or proceeding (collectively, an “Action”), the Indemnifying Party will
have the right at its expense to assume the defense thereof using counsel
reasonably acceptable to the Indemnified Party; provided, however any failure or
delay to so notify the Indemnifying Party will not relieve it from its
obligation to indemnify any  Indemnified Party, unless and only to the extent
that such failure or delay results in the forfeiture by the Indemnifying Party
of substantial rights and defenses or the Indemnifying Party is otherwise
materially prejudiced by such failure or delay. Any Indemnified Party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that (i) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
(ii) the Indemnifying Party has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party, in which case the Indemnifying Party shall be responsible for
the reasonable fees and expenses of no more than one such separate counsel for
the Indemnified Party.  In connection with any such third party Action,
Purchasers and the Company shall cooperate with each other and provide each
other with access to relevant books and records in their possession. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, which shall not be unreasonably withheld, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
Action in respect of which any Indemnified Party is or could have been a party
and indemnity was or could have been sought hereunder by such Indemnified Party,
unless such settlement, compromise or consent includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such Action. Further, no Indemnified Party seeking indemnification
hereunder will, without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld, settle, compromise, consent to the
entry of any judgment in or otherwise seek to terminate any Action. The
Indemnifying Party shall not be liable for settlement of any Action effected
without its written consent.


 
23

--------------------------------------------------------------------------------

 
 
ARTICLE V
ADDITIONAL AGREEMENTS BY THE PARTIES


5.1           Registration Rights


Each Purchaser and the Company agree that the Purchasers shall be entitled to
the registration rights with respect to the Securities as set forth in this
Section 5.1


(a)           Definition of Registrable Securities. As used in this Section 5.1,
the term “Registrable Security” means (i) each of the Common Shares issued under
this Agreement and (ii) any securities issued upon any stock split or stock
dividend in respect thereof; provided, however, that with respect to any
particular Registrable Security, such security shall cease to be a Registrable
Security when, as of the date of determination; (A) it has been and remains
effectively registered under the Securities Act and disposed of pursuant
thereto; (B) in the opinion of counsel to the Company, registration under the
Securities Act is no longer required for subsequent public distribution of such
security pursuant to Rule 144 promulgated under the Securities Act, or
otherwise; or (C) it has ceased to be outstanding. The term “Registrable
Securities” means any and all of the securities falling within the foregoing
definition of “Registrable Security.” In the event of any merger,
reorganization, consolidation, recapitalization or other change in corporate
structure affecting the Common Stock, such adjustment shall be made in the
definition of “Registrable Security” as is appropriate to prevent any dilution
or increase of the rights granted pursuant to this Clause (a) as determined in
good faith by the Board of Directors.


(b)           Registration by the Company. Commencing on the Closing Date and
for a period of three years thereafter, in the event that the Company intends to
file a registration statement with the Securities and Exchange Commission under
the Securities Act, other than registration statement on Form S-4 or S-8, or
successor forms thereto, and registration statements filed but not effective
prior to the termination of this Offering, to register for sale any of its
shares of Common Stock, the Company will include for resale under the Securities
Act in the registration statement the Registrable Securities of the Holder in
accordance with this Section 5.1. The Company shall advise the Holder of the
Registrable Securities (such persons being collectively referred to herein as
“Holders”) by written notice at least 20 days prior to the filing by the Company
with the Securities and Exchange Commission of any other registration statement
under the Act covering shares of Common Stock of the Company, except on Forms
S-4 or S-8 (or similar successor form) or registration statements filed but not
effective prior to the termination of this Offering, and upon the request of any
such Holder within ten days after the date of such notice, include in any such
registration statement such information as may be required to permit a public
offering of the Holder’s Registrable Securities. Such Holders shall furnish
information and indemnification as set forth in elsewhere in this Section 5.1.
The Company may withdraw the registration at any time. Notwithstanding the
foregoing, if the registration statement filed by the Company is pursuant to an
underwritten offering of securities sold by the Company or on its behalf:


(A)           if the underwriter determines in good faith that marketing factors
require the exclusion of some or all of the Registrable Securities, then the
Holders may include in the registration statement no more than the maximum
amount, if any, of such  Registrable Securities that the underwriter believes
will not jeopardize the success of the offering (the securities so included to
be apportioned pro rata among the Holders according to the total amount of
securities requested to be included therein owned by the Holders or in such
other proportions as shall mutually be agreed upon by such parties). The
Holders’ right to have Registrable Securities included in the first registration
statement filed by the Company shall be deferred to the second registration
statement filed by the Company, which deferral may be continued to the third or
subsequent registration statement so long as the registration statements are
pursuant to underwritten offerings and the underwriter determines in good faith
that marketing factors require exclusion of some or all of the Registrable
Securities held by the Holders; and


 
24

--------------------------------------------------------------------------------

 
 
(B)           each Holder of Registrable Securities shall enter into an
underwriting agreement in customary form with the underwriter and provide such
information regarding Holder that the underwriter shall reasonably request in
connection with the preparation of the prospectus describing such offering,
including completion of FINRA Questionnaires.


(c)                 Covenants with Respect to Registration. In connection with
the registration in which the Registrable Securities are included, the Company
covenants and agrees as follows:


(A)           The Company shall use commercially reasonable efforts to have the
registration statement declared effective as soon as possible after filing, and
shall furnish each Holder of Registrable Securities such number of prospectuses
as shall reasonably be requested. In addition, the Company shall file such
amendments as may be required from time to time, in order to keep any
registration statement filed under this section effective as provided herein.
The Company shall use commercially reasonable efforts to maintain the
effectiveness of the registration statement filed by the Company hereunder until
the date that the Registrable Securities may be sold without volume limitation
under SEC Rule 144.
 
(B)           The Company shall pay all costs (excluding fees and expenses of
Holder(s) counsel and any underwriting or selling commissions), fees and
expenses in connection with the registration statement filed pursuant hereto
including, without limitation, the Company’s legal and accounting fees, printing
expenses, blue sky fees and expenses.


(C)           The Company will take all necessary action which may be required
in qualifying or registering the Registrable Securities included in the
registration statement, for offering and sale under the securities or blue sky
laws of such states as reasonably are requested by the Holder(s), provided that
the Company shall not be obligated to execute or file any general consent to
service of process or to qualify as a foreign corporation to do business under
the laws of any such jurisdiction.


(D)           The Company shall indemnify each Holder of Registrable Securities
to be sold pursuant to the registration statement and each person, if any, who
controls such Holder within the meaning of Section 15 of the Act or Section
20(a) of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
against all loss, claim, damage, expense or liability (including reasonable
expenses reasonably incurred in investigating, preparing or defending against
any claim) to which any of them may become subject under the Securities Act, the
Exchange Act or otherwise, arising from such registration statement, except to
the extent arising under paragraph (E) below.


(E)           Each Holder of Registrable Securities to be sold pursuant to a
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, its officers and directors and any
underwriter, and each person, if any, who controls the Company or such
underwriter within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against all loss, claim, damage or reasonable expense or liability
(including expenses reasonably incurred in investigating, preparing or defending
against any claim) to which they may become subject under the Securities Act,
the Exchange Act or otherwise, arising (I) from information furnished by or on
behalf of such Holder, or their successors or assigns, for inclusion in such
registration statement, or (II) as a result of use by the Holder of a
registration statement that the Holder was advised to discontinue; provided,
however, that in no event shall any indemnity hereunder exceed the net proceeds
from the offering received by such Holder.


 
25

--------------------------------------------------------------------------------

 
 
(F)           The foregoing registration rights shall be contingent on the
Holders furnishing the Company with such appropriate information (relating to
the intended means of distribution of the Registrable Securities of such
Holders) as the Company shall reasonably request.
 
ARTICLE VI
MISCELLANEOUS


6.1           Survival.  The representations and warranties set forth in
Articles II and III hereof shall survive the Closing.  No investigation made by
or on behalf of either party shall affect the representations and warranties
made pursuant to this Agreement. No party makes any additional or implied
representations other than those set forth herein.


6.2           Expenses.  Each party hereto shall bear and pay all costs and
expenses incurred by it in connection with the transactions contemplated hereby,
including fees and expenses of its own brokers, finders, financial consultants,
accountants and counsel.


6.3            Entire Agreement. This Agreement, including the Exhibits,
contains the entire agreement and understanding of the parties with respect to
its subject matter. This Agreement supersedes all prior arrangements and
understandings between the parties, either written or oral, with respect to its
subject matter.


6.4           Binding Effect of Subscription. The Purchaser hereby acknowledges
and agrees, subject to any applicable state securities laws that the
subscription and application hereunder are irrevocable, that the Purchaser is
not entitled to cancel, terminate or revoke this Agreement and that this
Agreement shall survive the death or disability of the Purchaser and shall be
binding upon and inure to the benefit of the Purchaser and his heirs, executors,
administrators, successors, legal representatives, and assigns.  If the
Purchaser is more than one person, the obligations of the Purchaser hereunder
shall be joint and several, and the agreements, representations, warranties, and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators, successors,
legal representatives, and assigns.


6.5           Captions. The table of contents and captions contained in this
Agreement are for reference purposes only and are not part of this Agreement.


6.6           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchasers holding a majority of the Securities
subscribed for in the Offering or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought (in the case of the Purchasers,
such waiver shall be in writing and approved by a majority of the Purchasers).
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.


 
26

--------------------------------------------------------------------------------

 
 
6.7           Notices.  Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail box, stamped, registered or certified mail, return receipt
requested, addressed to such address as may be listed on the books of the
Company, or, if to the Company, the Company’s executive office, or (b) delivered
personally at such address.


6.8           Execution.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, or all purposes, constitute one agreement binding on all
parties, notwithstanding that all parties are not signatories to the same
counterpart.


6.9           Severability; Assignment.  Each provision of this Agreement is
intended to be severable from every other provisions, and the invalidity or
illegality of any portion hereof, shall not affect the validity or legality of
the remainder hereof. This Agreement is not transferable or assignable by the
Purchaser except as may be provided herein. This Agreement shall be binding upon
and inure to the benefit of the Company, the Purchasers and their respective
successors and permitted assigns.


6.10           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Pennsylvania, without regard to the principles of conflicts of law
thereof.  Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the state and federal courts
sitting in the State of Pennsylvania (the “Pennsylvania Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the
Pennsylvania Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any Pennsylvania Court, or that such proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other reasonable costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.


Signature pages to Subscription Agreement Follows


 
27

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed by their signature as natural persons or by individuals by their
duly authorized officers as of the __ day of ____________, 2011.


THE COMPANY:


SKINNY NUTRITIONAL CORP.:





--------------------------------------------------------------------------------

Michael Salaman
Chief Executive Officer
 
 
28

--------------------------------------------------------------------------------

 
 
EXECUTION BY AN INDIVIDUAL
(Not applicable to entities)

 
IF YOU ARE PURCHASING SECURITIES WITH YOUR SPOUSE, YOU MUST BOTH SIGN THIS
SIGNATURE PAGE.
 
 PLEASE INDICATE DESIRED TYPE OF OWNERSHIP OF SECURITIES:
 
o           Individual
 
o           Joint Tenants (rights of survivorship)
 
o           Tenants in Common (no rights of survivorship)


I represent that the foregoing information is true and correct.


IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.


Dated: __________________ ___, 2011


Subscription Amount:  $_____________


Number of Securities to be purchased: _______________

 
_____________________________________________
(Name of Subscriber - Please Print)




_____________________________________________
(Signature)




_____________________________________________
(Name of co- Subscriber - Please Print)




_____________________________________________
(Signature of Co- Subscriber)
 
 
Exact name Securities are to be issued under:
 
_____________________________________________
       
Address for Delivery of Certificates
(if not the same as in Questionnaire):
 
____________________________________________
 
____________________________________________
 
____________________________________________

 
 
29

--------------------------------------------------------------------------------

 
 
PARTNERSHIP SIGNATURE PAGE
 
 The undersigned PARTNERSHIP hereby represents and warrants that the person
signing this Subscription Agreement on behalf of the PARTNERSHIP is a general
partner of the PARTNERSHIP, has been duly authorized by the PARTNERSHIP to
acquire the Securities and sign this Subscription Agreement on behalf of the
PARTNERSHIP and, further, that the undersigned PARTNERSHIP has all requisite
authority to purchase such Securities and enter into the Subscription Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.


Dated: __________________ _____, 2011


Subscription Amount:  $_____________


Number of Shares of Securities to be purchased: _______________
 
 

 
____________________________________________
Name of Partnership
(Please Type or Print)
     
By: _________________________________________ 
(Signature)
     
Name: _______________________________________ 
(Please Type or Print)
     
Title: ________________________________________ 
(Please Type or Print)

 
 
Exact name Securities are to be issued under:
 
_____________________________________________
       
Address for Delivery of Certificates
(if not the same as in Questionnaire):
 
____________________________________________
 
____________________________________________
 
____________________________________________

 
 
30

--------------------------------------------------------------------------------

 
 
CORPORATION/LIMITED LIABILITY COMPANY SIGNATURE PAGE
 
 The undersigned CORPORATION or LIMITED LIABILITY COMPANY hereby represents and
warrants that the person signing this Subscription Agreement on behalf of the
CORPORATION or LIMITED LIABILITY COMPANY has been duly authorized by all
requisite action on the part of the CORPORATION or LIMITED LIABILITY COMPANY to
acquire the Securities and sign this Subscription Agreement on behalf of the
CORPORATION or LIMITED LIABILITY COMPANY and, further, that the undersigned
CORPORATION or LIMITED LIABILITY COMPANY has all requisite authority to purchase
the Securities and enter into this Subscription Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.


Dated: __________________ _____, 2011


Subscription Amount:  $_____________


Number of Shares of Securities to be purchased: _______________
 

 
____________________________________________
Name of Corporation
Or Limited Liability Company
(Please Type or Print)
     
By: _________________________________________ 
(Signature)
     
Name: _______________________________________ 
(Please Type or Print)
     
Title: ________________________________________ 
(Please Type or Print)

 
 
Exact name Securities are to be issued under:
 
_____________________________________________
       
Address for Delivery of Certificates
(if not the same as in Questionnaire):
 
____________________________________________
 
____________________________________________
 
____________________________________________

 
 
31

--------------------------------------------------------------------------------

 
 
TRUST/RETIREMENT PLAN SIGNATURE PAGE
 
 The undersigned TRUST or RETIREMENT PLAN hereby represents and warrants that
the persons signing this Subscription Agreement on behalf of the TRUST or
RETIREMENT PLAN are duly authorized to acquire the Securities and sign this
Subscription Agreement on behalf of the TRUST or RETIREMENT PLAN and, further,
that the undersigned TRUST or RETIREMENT PLAN has all requisite authority to
purchase such Securities and enter into the Subscription Agreement.
 


IN WITNESS WHEREOF, the undersigned has duly executed this Subscription
Agreement and agrees to the terms hereof.


Dated: __________________ _____, 2011


Subscription Amount:  $_____________


Number of Shares of Securities to be purchased: _______________
 

 
____________________________________________
Title of Trust or Retirement Plan
(Please Type or Print)
     
By: _________________________________________ 
Signature of Trustee or
Authorized Signatory
     
Name of Trustee: _______________________________ 
(Please Type or Print)
     
By: _________________________________________ 
Signature of Co-Trustee if
applicable
     
Name of Co-Trustee: ____________________________
(Please Type or Print)

 
 
Exact name Securities are to be issued under:
 
_____________________________________________
       
Address for Delivery of Certificates
(if not the same as in Questionnaire):
 
____________________________________________
 
____________________________________________
 
____________________________________________



 
32

--------------------------------------------------------------------------------

 